OFFICE   OF THE ATTORNEY            GENERAL   OF TEXAS
                                    AUSTIN




Eonorablo Paul T. Eolb
Gounty Attorney
Ty.;   hawE
        ,




                                                   ger a8 aondl-
                                                   ldent to rl&ht
                                                    in riroha+




the   ordlnano~   prorider    for tha iOL%n8 upon nhioh lppllratlona
are to bo sado to thr        Clt7 Mana&%,    Said sootion 6mtall.rat
length the lntonnabfon        to be oontained in eaeh typo or appli-
oation.
                               ..          _.




               8eot%on4   0r        t&moraia8neopnwlde8, in part, a8
r0u0rs     t
              . . . .wll&l-~~t mm* than MaIby8
         after them&la8    and rimh6 or 8ny 8ueh
         applloatioa, th8 ait7 Manqger W   188~0
         the proper p4dtr to the 8pplfornt, or
         8hallr8fu888u0happli88atapuritfbr       :.
         the lotivity   oovereil      by mob        lp p liea tlo n.u
               8u b 4 M .sb a 0r seotioa 4 provldea a8
                         (b)                                               roi-
1OU8I

                l(b) An ldTl8ory and &08tiga-
         tiOIioOWIitt88 Or nine W8bOr8 t-088W3
         without oomp8nMtlon 18 &r8by oreate& to
         bs appoint& bp the City Cowaail, raid nim
         Per8       to bo oltlz~naoi the Oit         of hatin
         not eiup1078*8 0r the city. arSd ~oaoaitme shall
         be luthorlfiea to mak0 lntestigatlons at the re-
         fJUO8t  of  the  Cit7   &M-r    in  WMe&ion        dth
         an7 applloatlo0 Ipad under t-h8proTlslon8 0r
         this ~inanO8         mad Wall lYQWtik        filldlw8
         to the Cltr Manager, upon uhtoh reoo-daflon
                                  Manager nmy grant or retuse
         a pexm@;
         or report the Cl
                       prcwid    , that if the City Xemager
         aha3.lr&u88 a penit th8 pemon applying ror
         mm0 8~1hlWo           tim&#lttoap~           to tlm city
         -0~        0r th8 oit7 0t kutia,      83idOIL8a3
         ApPti th8 ait hIMi            8b&     88 800X&M )raCt-
         ieabl8,    hear and &t8rdn8       ruoh app8al eml the
         d8@ldOa of th8 City Oounoll tAOnOn 8hall b8
         rlnal."
               Subdltirloa (a)        0r        s8otioa 6   0r   the OrdiMIl8.
progtde6,ia parb, as r0umt
         ”    .an7 suoh petit meq be r0rok.d
    at any*&8   b7 the aity Maaqgor,.o. .*

          &WtiOn .6 Or th0 OrdiIUUUW proTide th&t -70~
&lilty of rlolatlag any pyOVi8iOll Of the ordlnanae 8hal.l
be beerned&uilty or a mi8dsao8nor and upon eomlotlon 8hall
be punished by a ilne not to aoee& (ZCC,W.
          In riu 0r the raot that by a-t114 0r tha  00~
eurrent &.rI8dl8tIonof the Ju6tlooleur t8,  a a d
                                                the lp -
p d h t.juri8bi8tiOil  Of th. l-w     80-8,    *Or   U88O8
Ui8ing  Ul6.r th18Or(inM@.,      7Oll,i~~OftiOi~           )o-
       88 COtmtf AttOl%L87, -7
8itiOl.l                          b. ltil.d  UpOIl t0 p-8.-
out8 pr80onr r0r allogo rioaatlons0r the orQlnenoe,
we be118ra your laqulry    t0 bo a propor 8ubj8ot ror an
opinion ima thi8 dqmrtment, Uder tha prOr181OM           or
IrtiOh  a99,   Of tb.0 hvl8ed   CiVil StatUt88 Of T-8.

           It ~111 be observed that this ordinanau pro-
ride8 no rules or standards governing the City Manager
 in approving or dlrapprorlng applloatlon8 mado under it.
It 18 furthor obsdnod that the ordlnanoo pr0vlG88 no
rule or rtandartlby rirtue of rhioh the dotlon of the
Cit7  Manager In revoktry:permit8 188ued under the or&l-
n8no8 is oontrollrd or goroxned.

          The languag8 umd by the eourt in the oaae or
Baltimore ~8. Radsoke; 49 Md. Sill; is applleablbr
                    "It lay8 dowa ao rule8 by rhioh
         it8 i.mp8rt1alexea&ion e8n bo esourod
         or partlallty an& oppre8slnu prevented.
         e . .Whm ~0 resadber that*18 aotlon
         or noaaotlon may prooeed reti enmity
         Or prOjUdiO8.rroP parti8tUiteal OF MI-
         n0sit7,       ru    frroritia     aad athrr *
         p-per bf1UOIBO8             Md moth08 WI87    Of
         0aa0siade,          a     dfrrinilt t0 b d8-
         toot.6 and lq0806,            it b8OOmO8 WLIlOOO8-
         8az7 to eu~O8t          00: -
         jxutlrolapable of bolng%Z$At!iiiE
         OOwOX    Or   8tieh a pCU8r,          rOr   that   bOO0m8

         2~ta*~~s~~8%:~?                                        the

                 The   opinion    or     the    supreme     court     or th0   Stat8
0f       in th0 0~6 0r spas ts. cit7
     T8~a8                             0r Dal~a8, tss s.
W. 515, Ia dlreotly in point. In that earn, there ms
lnrolred a 8lty ordintmoe of the City or Dallas, Texa8,
prohlbltlng 8on8truetlon of any bWiae6s h0u8e in re8l-
d8ntl8l di8tliOt8 exo8pt with the Oonsent of three-
fourth 0r the property om0m    0r tha dlstriot oreated
@y the ordlnano8, and upon approval by the olty bulld-
lq tnspeotor or the design of the bulldlhg to be oreOtad.
HomI’abl8    Paul T. Eolt,       May 89, lOJo, I'Qe 4

          In holdLry suoh an o-                   8 to be uW2Mtitutional,
ChlOf Ju8ti8. mllip8   88ld:
             “A nut&r     lloa   th8 ordlnanoo
                                   in
        is tba) 0T.n dth     th8
                              -088        lOluM a t
        Or th8 ?rOpOrt7 arhvll Or th0“g i8td8t
         a bUtin    may not be ueotod uit!ih   it
        lxnopt uponth8bullbingI~peotor~rap-
        pmtdl  Or the  688igII Of th0 bUlidiII&     HO
        rdl8 Or 8tMdard  18 &Tell  %O @TUB      the
        ap lloant in raahlukin8 the 488lgn 0r his
        b&din&     or to gorern the lnspeotor in
        approrlng or rejeotlag it. The ordlnano*
        loaTe it to the unbridled dlwr8tlon of the
        laspeotor to disapprore ths design, ro-
        8ultlw in a refusal ot the pen&t and the
        pmhlbltlon    of the buildlag. Th18 leEiT
        th8 right to eonStmtth6     bUildiU&8Ubje&
        to the arbltw     dl8aretlon of ths lmpeotor,
        and of it8elZ readen the ordlnanoo rold.
        Th8 TOW   ~88OLIW Of AlWWlOM 8OlUltitUtiOn6
        18 that the materiti right8 Of M man Shari
        be subjeot to the m8re will or another. Y&ok
        W~J ii.-Hopklna, ll8 U. S. 956, 6 Sup. Ct. 1064,
        so L. M. ez0.t
          It fOnOW8 that the ordlnaneb OS the city 0r
Austin, abort rarerred to,~ia unoon3titutlonal and in-
valid la it8 aatirety, aad therm i8, thonlore, no oo-
oaslon at thl8 the to reader II! oplnlon upon the qyo8-
tion of wheth8r the OrdinanOe iIlTOlT.8 in othor TUpeOt8
an unwxutltutlonal lntorferanoe with 'therreedom or the
prU8.

              Ter   a f'urthardi8au88lon of a matter        8oMwhat
81&l-   to th i8,lO0 OUX Opinion rondored    to Honorable
w. tie O’Dsni81    , under date of April 17, 1939, ounoem-
ing the oon8titutiondlity    oi Em80 Bill Eio. 194.
                                         Tour8 riry     truly
                                        ATTORNILP
                                                GFZWUL      OF 'ZEUS



                                        B7   m-
                                             Blohard W. Falrohlld
                                                          JiS8i8tMt
.




    Eonorablo Paul T.   &lt,   Xay a9, 1959, ?qgo S